Citation Nr: 1021092	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-07 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee/leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1953 to June 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO).  In that rating decision, the RO 
declined to reopen the claims for service connection, because 
no new and material evidence had been received. 

It is noted that the current issues on appeal have a lengthy 
history.  The Veteran originally filed a claim for service 
connection for leg troubles in July 1957.  Shortly 
thereafter, the Veteran's claims were denied by the Rating 
Board, because there was no evidence of an injury incurred in 
service or a current disability related to service.  The 
Veteran did not appeal this decision and it became final.  

The Veteran has sought to reopen his right knee claim 
numerous times, and ultimately, the denial of the benefit 
sought has been confirmed and continued thoroughout.  The 
last final decision of record for the Veteran's right knee 
claim is a June 2000 rating decision, where the RO declined 
to reopen the Veteran's claim because no new and material 
evidence had been received that showed the Veteran's current 
right knee disorder was related to an inservice injury.  The 
Veteran initiated an appeal as to this decision, but he 
failed to submit a timely substantive appeal after receiving 
an August 2002 statement of the case.  The June 2000 rating 
decision became final.  

In September 2004, the Veteran sought to reopen his claims.  
While the September 2005 RO decision declined to reopen the 
matters, for purposes of establishing jurisdiction, the Board 
is required to make a decision in the first instance as to 
whether new and material evidence was received warranting the 
reopening of these matters.  See Barnett v.  Brown, 83 F.3d 
1380 (Fed. Cir 1996).  The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 2000 rating decision, the RO declined to reopen 
the Veteran's claim because no new and material evidence had 
been received that showed the Veteran's current right knee 
disorder was related to an inservice injury.  The Veteran did 
not perfect an appeal as to that decision, and it became 
final. 

2.  None of the additional pertinent evidence received since 
the June 2000 rating decision relates to an unestablished 
fact (evidence of medical nexus between the current right 
knee diagnosed disorder and service) necessary to 
substantiate the claim, or raises a reasonable possibility of 
substantiating  the Veteran's right knee/leg claim. 

3.  In a July 1957 decision, the Rating Board, in pertinent 
part, denied service connection for left leg troubles, 
because there was no evidence of an injury incurred in 
service or a current disability related to service.  The 
Veteran did not appeal that decision, and it became final. 

4.  None of the additional pertinent evidence received since 
the July 1957 Rating Board decision relates to an 
unestablished fact (a current left knee/leg disorder, 
evidence of an injury in service, and evidence of medical 
nexus) necessary to substantiate the claim, or raises a 
reasonable possibility of substantiating  the Veteran's left 
knee/leg claim. 






CONCLUSIONS OF LAW

1.  The RO's June 2000 decision that declined to reopen the 
claim of service connection for right knee disorder became 
final.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  Since the RO's June 2000 decision, VA has not received 
new and material evidence to reopen the claim for service 
connection for right knee disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The Rating Board's July 1957 decision that in part denied 
the claim of service connection for left leg trouble became 
final.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 
20.1103 (2009).

4.  Since the Rating Board's July 1957 decision, VA has not 
received new and material evidence to reopen the claim for 
service connection for left knee/leg disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a claim to reopen, in addition to the 
general notice for the underlying service connection claim, 
the VCAA requires that the Secretary look at the bases for 
the denial in the prior decision and to provide the Veteran 
with a notice letter that describes what evidence would be 
necessary to substantiate the unestablished element(s) 
required to award service connection.  Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).  The Appellant must also be notified 
of what constitutes both "new" and "material" evidence 
pertaining to the unestablished element(s) in order to reopen 
the previously denied claim.  Id. 

Here, prior to the September 2005 RO decision in the matter, 
VA sent a letter to the Veteran in April 2005 that addressed 
some notice elements concerning his claims.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  In this 
letter, VA identified what evidence would be necessary to 
substantiate the unestablished elements required to award 
service connection for the Veteran's claims.  

The Board notes VA never provided the Veteran with notice on 
how it determines disability ratings and effective dates for 
the award of benefits will be assigned if service connection 
is granted or a higher evaluation is awarded.  Although the 
RO did not advise the appellant of such information, this 
decision confirms the RO's denial of benefits and the Veteran 
is therefore not prejudiced in regards to lack of Dingess 
notice.  Proceeding with this matter in its procedural 
posture would not therefore prejudice the Veteran.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his new and material claim decided in the 
decision below.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159.  Here, the Veteran's service treatment records, post- 
service VA medical reports, along with statements and 
testimony of the Veteran and his representative, have been 
obtained and associated with the claims file.  The record 
also reflects that the Veteran was afforded with VA 
examinations in August 1993, October 1993 and June 1997 in 
conjunction with the right knee claim.  These examinations 
are accordingly adequate for adjudication purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the 
record contains several private medical statements that 
address the Veteran's right knee disorder.

The Veteran has not been provided a VA examination to 
determine whether he has a current left knee/leg disability 
that is related to his service.  Since the Veteran's 
application to reopen his claim is presently denied, however, 
VA's duty to assist has not attached here and there is no 
basis upon which to direct a medical examination.  38 U.S.C.A 
§ 5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet. App. 
542 (1996) (Holding that unless new and material evidence has 
been submitted, the duty to assist does not attach); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (Holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Application to Reopen Claims Based on New and Material 
Evidence

The Veteran seeks to reopen his claims of service connection 
for left knee/leg disorder and right knee disorder.  In 
September 2004, the Veteran initiated the current claim on 
appeal.  

The Veteran's claim for service connection for leg troubles 
was originally adjudicated in a July 1957 Rating Board 
decision.  The Veteran's claim was denied because there was 
no evidence of an injury incurred in service or a current 
disability related to service.  The Veteran did not appeal, 
and that Rating Board decision became final.  38 C.F.R. § 
20.1103.   

Subsequently, the Veteran sought to reopen his claim for 
service connection for right knee disorder on several 
occasions.  The last final decision of record for this claim 
is a June 2000 rating decision, where the RO declined to 
reopen the Veteran's claim because no new and material 
evidence had been received that showed the Veteran's current 
right knee disorder was related to an inservice injury.  The 
Veteran failed to perfect an appeal, and the June 2000 rating 
decision became final.  38 C.F.R. § 20.1103.   

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   

Right Knee Disorder 

The Veteran seeks to reopen his claim for service connection 
for right knee disorder.  The Veteran has sought to reopen 
his claim several times since the original denial of the 
claim in the July 1957 Rating Board decision.  The last final 
decision of record for the Veteran's claim comes from a June 
2000 rating decision.  

The evidence of record at the time of the RO's June 2000 
rating decision consisted of the following: the service 
treatment records; post-service VA and private treatment 
records; private and VA medical opinions; the statements 
provided by five of the Veteran's fellow serviceman; and the 
statements and testimonies by the Veteran. 

A review of the service treatment records does not show any 
complaint, treatment or diagnosis for any knee or leg 
problems.  The report of a June 1956 examination prior to 
separation shows the Veteran's lower extremities and 
musculosketal system were evaluated as normal.  

The post-service the treatment records show the Veteran began 
seeking treatment for right knee problems in 1978.  A 
November 1978 right knee x-ray revealed no abnormal findings.  
In June 1980, the Veteran sought treatment for pain, 
swelling, and inflammation in his right knee.  An August 1980 
right knee x-ray showed no evidence of fracture, dislocation 
or degenerative joint disease.  An October 1980 treatment 
record shows the Veteran's right knee joint was evaluated as 
stabled.  The report of a June 1981 right knee arthrogram 
shows the Veteran had a medial meniscus tear.  A September 
1981 treatment record noted the Veteran had probable post-
traumatic degenerative joint disease in his right knee.  
Subsequent treatment records continue to show that the 
Veteran sought treatment for his right knee disorder.  It is 
noted that the Veteran also began seeking treatment for a 
lumbar spine disorder.  One of the subsequent treatment 
records notes that the Veteran had radicular symptoms in his 
lower extremities related to his lumbar spine disability.  
See the private treatment record dated October 1993 from Dr. 
K. S. Glass.  

Included in the post-treatment records are seven medical 
opinions that touch and concern whether the Veteran's current 
right knee disorder is related to his service.  The first 
medical opinion comes from a September 1982 private medical 
statement from Dr. Thomas.  In that letter, Dr. Thomas noted 
that it could not be stated that the Veteran's right knee 
disorder was not related to service.  An August 1983 private 
medical statement from Dr. Gruber shows a positive 
relationship between the Veteran's right knee disorder and 
his service based on the reported history given by the 
Veteran.  

The next four medical opinions comes the reports of VA 
examinations performed in conjunction with the Veteran's 
claim.  An August 1992 VA examination report shows the 
examiner was unable to provide a conclusive medical opinion 
at that time because the Veteran's chronic lumbar spine 
sprain caused severe radicular symptoms to the lower 
extremities.  In an October 1993 VA examination report, the 
examiner opined that it was less likely than not that any 
current right knee disorder was related to any inservice 
injury.  The October 1993 VA examiner diagnosed Veteran with 
chronic pain syndrome, because examination revealed no 
significant right knee abnormalities.  

The last VA medical opinion comes from the report of a June 
1997 examination.  The VA examiner found the Veteran's 
current right knee disorder was not related to service.  The 
examiner noted that based on a review of the medical 
evidence, it was unlikely that the Veteran had any internal 
derangement of the right knee at the time of inservice 
injury.  The examiner noted that the record did not reflect 
the typical continuous bridging symptoms since service; 
rather, the record showed these symptoms did not begin until 
20 years after his discharge and after two intervening falls.  
The examiner also noted that x-ray reports 20 years after the 
inservice injury did not reveal any abnormalities.  The 
examiner opined that it was most likely the Veteran's post-
service falls that caused the medial meniscus tear shown in 
the 1981 arthrogram, and the Veteran's symptoms had been 
aggravated by his gouty arthritis and chronic back sprain.  

The final medical opinion comes from Dr. Glass.  The record 
contained two of his private medical statements dated August 
1999 and April 2000.  These letters both reflect a positive 
nexus between the Veteran's current right knee disorder and 
his inservice injury.  Dr. Glass noted in the April 2000 
letter that his conclusion was based on the reported history 
and the Veteran's sown affidavit confirming he sustained an 
inservice injury  

These medical opinions have been previously weighed and 
assessed by the RO and the Board in decisions prior to the 
June 2000 rating decision. 

The record also contained the letters from five of the 
Veteran's fellow servicemen. In these letters, they describe 
the Veteran's leg injury in service when he fell from a 
telephone pole.  One of the servicemen remembers the Veteran 
limping and unable to drive a jeep or climb a pole after his 
injury. 

In addition, at the time of the June 2000 rating decision, 
the record contained the various testimonies and statements 
from the Veteran.  Collectively, the Veteran has reported 
that he injured his right leg when he fell down a telephone 
pole and his climbing spike punctured his right knee.  He 
reported that he was treated for his injuries in service and 
he was placed on light duty for two weeks after the accident.  
The Veteran stated that he has experienced right knee 
problems since his inservice injury.  He has further stated 
that he sought treatment for right knee problems once in 
1958, but he did not return for subsequent treatment because 
it did not continue to bother him.  In 1980, he again began 
to seek treatment for his right knee problems.  See the 
Veteran's testimony from the August 1980 Board hearing, the 
September 1982 Board hearing, the June 1989 Board hearing, 
and as well as the various statements submitted by the 
Veteran in support of his claim.  

In June 2000, the RO declined to reopen the Veteran's claim 
for service connection for right knee disorder because no new 
and material evidence had been received that showed the 
Veteran's current right knee disability was related to an 
inservice injury.  

In order for the Board to now reopen the Veteran's claim for 
service connection for a right knee disorder, the Board must 
find that there is some new and material evidence received 
since the last final decision in June 2000.  To be "new", 
this evidence must not be redundant of that which was already 
on file in 2000.  To be "material", this new evidence must 
relate to an unestablished fact necessary to substantiate the 
claim.  Here, evidence related to that unestablished fact 
would be evidence which shows the Veteran's current right 
knee disorder is related to his service.  Finally, this new 
and material evidence must raise a reasonable possibility of 
substantiating the claim. 

The evidence added to the claims folder since June 2000 
consists of additional treatment records and another three 
private medical statements from Dr. Glass dated July 2000, 
March 2004 and January 2005. 

The additional treatment records are not material evidence 
that is necessary to reopen the claim.  These records only 
report the current level of severity of the Veteran's 
disability, and do not show that the Veteran's current right 
knee disorder is etiologically related to his service.  The 
September 2003 MRI report and March 2006 x-ray report only 
show increased degenerative changes in the Veteran's right 
knee.  The additional VA and private treatment records only 
reflect the Veteran's current symptomatology in his right 
knee.  These treatment records do not provide any additional 
material evidence that would relate to that unestablished 
fact of a positive correlation between the Veteran's current 
right knee disorder and his service.  As such, the additional 
treatment records are not sufficient to reopen the claim.  

The July 2000 and January 2005 letters from Dr. Glass also do 
not constitute new and material evidence to reopen the 
Veteran's claim.  In these letters, Dr. Glass confirms his 
conclusion that the Veteran's current right knee disability 
is related to his inservice injury.  Although the July 2000 
and March 2004 letters reflect that Dr. Glass referred to 
additional findings from an MRI report and evaluation of the 
Veteran's right knee to support his medical conclusion, they 
ultimately only contain cumulative evidence.  Any findings 
revealed in the MRI report and evaluations of the Veteran 
cited by Dr. Glass were presumably already considered by him 
in his earlier medical statements.  Those previous statements 
show that Dr. Glass based his opinion on the Veteran's 
reported history.  At the time of the early statements, the 
Veteran had already undergone several diagnostic tests and 
physical examinations, some of which were provided by Dr. 
Glass.  The additional medical statements from Dr. Glass only 
confirm his previously stated medical opinion, and they are 
not new and material evidence.  

Additionally, the Board notes the Veteran's statements 
associated with his August 2006 notice of disagreement and 
February 2007 substantive appeal.  In these statements, the 
Veteran does little more than elaborate on, or repeat, his 
previous statements to support his claim that his right knee 
disability is related to service.  The additional statements 
are duplicative of previous arguments and are insufficient to 
establish a reasonable possibility of substantiating the 
claim.

After a careful review of the claims folder, the Board finds 
that since the last final decision in June 2000, no new and 
material evidence has been received to reopen the Veteran's 
claim.  The newly received evidence in this case does not 
pertain to the unestablished fact (the Veteran's current 
right knee/leg disorder is related to his service) necessary 
to establish this claim.  The additional treatment records 
stress the current severity of the Veteran's disability, but 
they do provide evidence as to etiology of the Veteran's 
right knee disability.  The only evidence that addresses the 
Veteran's disability relationship to service comes from the 
medical statements by Dr. Glass, and they are cumulative.  In 
that sense, the medical statements only confirms his previous 
positive medical nexus opinions contained in the record. 

Based on the foregoing, the Board finds that new and material 
evidence has not been received and the matter may not be 
reopened.  See 38 C.F.R. § 3.156. 

Left Knee/Leg Disorder

The Board now turns to the claim for left knee/leg disorder.  
As noted above, the last final decision of record for the 
Veteran's claim for service connection for left knee/leg 
condition comes from the July 1957 Rating Board decision. 

The evidence of record at the time of the July 1957 Rating 
Board decision only consisted of the Veteran's service 
treatment records.  The Rating Board denied the Veteran's 
claim because there was no evidence of an injury incurred in 
service or a current disability related to service.  As 
discussed above, that decision was final.

In order for the Board to now reopen the Veteran's claim for 
service connection for a left knee/leg condition, the Board 
must find that there is some new and material evidence 
received since the last final decision in July 1957.   
Although, all the above-mentioned evidence, except for the 
Veteran's service treatment records, was not on file at the 
time of the July 1957 decision, and therefore constitutes 
"new" evidence.  None of this additional evidence, however, 
is "material" to reopen the Appellant's claim. 

 For the additional evidence to be "material", it must 
relate to an unestablished fact necessary to substantiate the 
claim, and it must raise a reasonable possibility of 
substantiating the Veteran's claim.   Here, in order to 
reopen the claim, the new evidence must relate to that 
unestablished fact that shows the Veteran has a current left 
knee/leg disorder which is related to service.   


The additional evidence received since July 1957 does not 
constitutes "material" evidence pursuant to 38 C.F.R. 
§ 3.156, because none of it pertains to any current left 
knee/leg disorder or shows an inservice left knee/leg injury.  

The various statements from the Veteran and the five 
statements from his fellow servicemen show that the Veteran 
was injured in service.  Lay statements can be competent 
evidence that is used to bolster the occurrence of an 
inservice injury or disease.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Here, however, the additional 
lay evidence of record only purports to confirm the inservice 
incurrence of a right knee injury.  Even though none of the 
servicemen state exactly which leg the Veteran injured during 
service, when the Veteran submitted these statements, he did 
so in conjunction with his claim for service connection for 
right knee disability.  See the Veteran's statements dated in 
February 1980 and in April 1981.  None of these additional 
statements pertains to an inservice left knee/leg injury.  
Moreover, the Board notes that the Veteran has never asserted 
that his left knee condition was incurred during service.  
These additional lay statements do not pertain to the 
Veteran's left lower extremity, and as such, they are not new 
and material evidence to reopen the claim. 

Also associated with the record since July 1957 are a 
significant number of post-service treatment records.  The 
majority of these additional treatment records pertain to the 
Veteran's right knee disability.  A current diagnosed left 
knee disability is not shown.  Since none of the treatment 
records refers to treatment, complaint or diagnosis related 
to a left knee/leg disorder, they are not considered material 
evidence to reopen the claim.  

It is noted that several of the treatment records show the 
Veteran has radicular symptoms in both lower extremities.  
The record reflects that these symptoms have been associated 
with the Veteran's chronic lumbar spine disability.  See the 
private treatment record dated October 1993 from Dr. K. S. 
Glass and subsequent VA treatment records.  The evidence that 
the Veteran's has radicular symptomatology in his lower 
extremities and it is related to his chronic lumbar spine 
disability constitutes evidence tending to disprove 
assertions that the left knee condition is related to 
service.  It cannot be said to raise a possibility of 
substantiating the Veteran's claim.  

The Board has considered the Veteran's assertion that his 
left knee condition is secondary to right knee disability.  
The Veteran's contention is not supported by medical 
evidence.  As noted above, the record does not reflect a 
current left knee disability nor does the evidence of record 
support a finding that the Veteran's right knee disability is 
related to his service.  Although the Veteran has raised a 
"new" assertion that had not been previously address in the 
July 1957 decision, there is no indication in the record that 
this assertion raises a reasonable possibility of 
substantiating the Veteran's claim.

In sum, the additional evidence that has been received since 
the last final decision in July 1957 where the Rating Board 
decision denied service connection for leg problems, does not 
relates to an unestablished fact necessary to substantiate 
the claim to raise a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156.  Since the additional 
evidence is not both "new" and "material", the Board finds 
that the requirements to reopen the Veteran's claim have not 
been met, and that the Board is precluded from reviewing the 
merits issue de novo.  See 38 C.F.R. § 3.156. 

Conclusion

The decisions here have been made based on the existing 
evidence of record.  If, however, in the future the Veteran 
is able to provide new and material evidence on these issues, 
the claim may then be reopened and re-adjudicated based on 
that new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1988). 




ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a right knee disorder, and 
the claim remains denied. 

New and material evidence has not been received to reopen the 
claim for service connection for a left knee/leg disorder, 
and the claim remains denied. 




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


